PER Curiam.
The evidence fails to disclose death or injury by accident arising out of and in the course of the Sheriff’s employment — an indispensable finding before compensation may be awarded. Lewter v. Abercrombie Enterprises, Inc., 240 N.C. 399, 82 S.E. 2d 410; Bellamy v. Stevedoring Co., 258 N.C. 327, 128 S.E. 2d 395; Ferrell v. Sales Co., 262 N.C. 76, 136 S.E. 2d 227; Horn v. Insurance Co., 265 N.C. 157, 143 S.E. 2d 70.
The judgment entered in the Superior Court of Pitt County is
Affirmed.